Name: Commission Regulation (EC) NoÃ 1033/2009 of 28Ã October 2009 amending for the 115th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: international affairs;  Asia and Oceania;  politics and public safety;  civil law
 Date Published: nan

 30.10.2009 EN Official Journal of the European Union L 283/51 COMMISSION REGULATION (EC) No 1033/2009 of 28 October 2009 amending for the 115th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular the first indent of Article 7(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 22 October 2009, the Sanctions Committee of the United Nations Security Council decided to remove four legal persons, groups or entities from the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 2009. For the Commission Karel KOVANDA Acting Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries under the heading Legal persons, groups and entities are deleted: 1. Bank Al Taqwa Limited (aka Al Taqwa Bank) (aka Bank Al Taqwa), PO Box N-4877, Nassau, Bahamas; c/o Arthur D. Hanna & Company, 10, Deveaux Street, Nassau, Bahamas. 2. Barakaat International, Hallbybacken 15, 70 Spanga, Sweden. 3. Barakaat International Foundation. Address: (a) Box 4036, SpÃ ¥nga, Stockholm, Sweden; (b) Rinkebytorget 1, 04, SpÃ ¥nga, Sweden. 4. Nada Management Organisation S.A. (alias Al Taqwa Management Organisation S.A.). Address: Viale Stefano Franscini 22, CH-6900 Lugano (TI), Switzerland. Other information: Liquidated and deleted from Commercial Registry.